DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-13 of U.S. Patent No. US 11,156,341, and in view of YAMASHITA (US 7,530,719) and KO (US 7,220,026).
Regarding claim 1, see Table 1.
Claim 1 of instant application (APP’199)
Claim 1 of patent 
(PAT’341)
Comments
A backlight module, comprising: a light generator configured to emit light and including a substrate and a plurality of light-emitting units;
A backlight module, comprising: a light source structure configured to emit light, wherein the light source structure comprises a substrate and a plurality of light-emitting units arrayed in a first direction and a second direction on the substrate, wherein each of the light-emitting units has a central optical axis which is vertical to the substrate;
Both APP’199 and PAT’341 disclose a plurality of light-emitting units and a substrate.
at least one light mixer being capable of generating light mixing effect from the light emitted from the light-emitting units of the light generator;

PAT’341 fails to disclose a light mixer.
at least one optical film disposed above the light mixer, wherein the optical film comprises: a main body; and a plurality of optical structures separately distributed on the main body along a first axis and a second axis, wherein each of the optical structures is a tapered structure with multiple facets, the first axis is non-parallel to the second axis, and each of the optical structures faces towards the light mixer
at least one optical film disposed above the light source structure, wherein the optical film comprises: a main body; and a plurality of optical structures disposed on the main body, wherein each of the optical structures is a tapered structure, and each of the optical structures faces towards the light source structure;
Both APP’199 and PAT’341 disclose an optical film including a main body and optical structures having a tapered structure.

PAT’341 fails to disclose a plurality of optical structures separately distributed on the main body.

wherein each of the optical structures has a central line and a plurality of side surfaces surround the central line, and each of the side surfaces is a composite surface which is constituted by two or more layers of surface units jointed in an extending direction of the central line, wherein each of the surface units has a normal line, and extending directions of the normal lines are different; wherein a portion of light emitted from the light source structure is guided toward a plurality of primary directions by the side surfaces of the optical structures, and therefore the light emitted from the light source structure is no longer concentrated on the top of each of the optical structures



Table 1

PAT’341 fails to disclose at least one light mixer being capable of generating light mixing effect from the light emitted from the light-emitting units of the light generator, and a plurality of optical structures separately distributed on the main body.
	However, YAMASHITA discloses a light mixer (3, Fig.2) capable of generating light mixing effect from the light emitted from light-emitting units.
However, KO discloses a plurality of optical structures separately distributed on a main body (as seen in col.7, lines 22-34, the optical structures 10d/10e are separate structures attached to a main body 12d/12e by imparting the optical structures 10d on the main body 12d or adhesively 28 adding the optical structures 6e on the main body 12e).
Therefore, in view of YAMASHITA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light mixer as taught by YAMASHITA to the light-emitting units of PAT’341 in order to redirect the light towards the light output.
Therefore, in view of KO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical structures separately distributed on the main body as taught by KO to the optical structures of PAT’341 modified by YAMASHITA in order to provide the optical structures on the main body. One of ordinary skill in the art would have recognized that the optical structures can be integrally formed on the main body, added separately by curing, or attached by adhesive.

Regarding claim 2, PAT’341 further discloses wherein each of the optical structures has one faceted shape at a cross section of the first axis and another faceted shape at a cross section of the second axis (as seen in claim 1 of PAT’341, the optical structures has a tapered structure including side surfaces surrounding a central line; as a result, the optical structures were considered to have one general faceted shape in one cross section and another general faceted shape in another cross section).

Regarding claim 3, PAT’341 further discloses wherein each of the optical structures has a first side surface and a second side surface which have the same slope and are symmetrically arranged in the first axis, and a third side surface and a fourth side surface which have the same slope and are symmetrically arranged in the second axis (as seen in claim 3 of PAT’341, the side surfaces in one layer is the same).
PAT’341 modified by YAMASHITA and KO as discussed above for claim 1 fails to disclose wherein each of the optical structures is a symmetrical pyramid structure.
However, KO optical structures is a pyramid structure (as seen Figs.4A-5B, the optical structures 10d/10e have a pyramid shape).
Therefore, in view of KO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pyramid shape as taught by KO to the optical structures of PAT’341 modified by YAMASHITA modified by KO in order to direct light based on the shape of the optical structures.

Regarding claim 4, PAT’341 further discloses wherein each of the optical structures has a plurality of side surfaces, a vertex and a central line, and the central line is vertical to an optical surface of the optical film, the vertex is located on the central line, wherein the side surfaces are joined together to form the vertex and side edges of two adjacent side surfaces are connected to each other (see claim 2 of PAT’341).

Regarding claim 5, PAT’341 further discloses wherein each of the side surfaces is a composite surface which is constituted by two or more layers of surface units jointed in an extending direction of the central line, wherein each of the surface units has a normal line, and extending directions of the normal lines are different (see claim 1 of PAT’341). 

Regarding claim 6, PAT’341 further discloses wherein the plurality of light-emitting units are arrayed in a first direction and a second direction on the substrate (see claim 1 of PAT’341).

Regarding claim 7, see Table 2.
Claim 7 of instant application (APP’199)
Claim 1 of patent 
(PAT’341)
Comments
wherein each of the optical structures has a vertex, a central line and a plurality of side surfaces, wherein the side surfaces surround the central line, the vertex is located on the central line, and each of the side surfaces is a composite surface which is constituted by two or more layers of surface units,

wherein each of the optical structures has a central line and a plurality of side surfaces surround the central line, and each of the side surfaces is a composite surface which is constituted by two or more layers of surface units jointed in an extending direction of the central line, 
Both APP’199 and PAT’341 disclose the optical structures having side surfaces surrounding the central line, and the side surfaces constitutes two or more layers of surface units.


each of the surface units has a normal line; a plurality of included angles are formed between the central line and the normal lines of the surface units, wherein the included angles between the central line and the normal lines of the surface units which are located in the same layer and surround the central line are substantially the same; and the included angles between the central line and the normal lines of the surface units which are located in different layers and surround the central line are different
wherein each of the surface units has a normal line, and extending directions of the normal lines are different;
APP’199 discloses a first surface unit having angles related to its respective normal lines are different from a second surface unit having angles related to its respective normal lines.

PAT’341 discloses a first surface unit having its respective normal lines different from a second surface unit having its respective normal lines. As a result, angles related to the respective normal lines of each surface unit is different as well.

Both APP’199 and PAT’341 disclose the same concept of each surface units having different angles.
a first portion of light emitted from the light mixer is diverted along a plurality of primary directions, and the first portion of light is diverted by the side surfaces of the optical structures which are near the vertex; and a second portion of light emitted from the light mixer is diverted along a plurality of sub directions which are different from the primary directions, and the second portion of light is diverted by the side surfaces of the optical structures which are away from the vertex.
wherein a portion of light emitted from the light source structure is guided toward a plurality of primary directions by the side surfaces of the optical structures, and therefore the light emitted from the light source structure is no longer concentrated on the top of each of the optical structures
Both APP’199 and PAT’341 disclose a portion of light is directed in a plurality of primary directions by side surfaces of the optical structures. 

Table 2

Regarding claim 8, PAT’341 modified by YAMASHITA and KO as discussed above for claim 7 further discloses wherein the included angles between the central line and the normal lines of the surface units which are located near to the vertex are smaller than the included angles between the central line and the normal lines of the surface units which are located away from the vertex (as seen in modified Fig.15 of YAMASHITA below, the included angles including surface units 4111, 4121 near the vertex was considered to be smaller than the included angles including surface units 4112, 4122 further away from the vertex).

Regarding claim 9, PAT’341 modified by YAMASHITA and KO as discussed above for claim 8 further discloses wherein the included angles become smaller with increased distances between the respective surface units and the first optical surface (as seen in Fig.3 and modified Fig.15 of YAMASHITA below, the included angles decrease as the distance increases from the first optical surface 42; e.g. the included angles including surface units 4111, 4121 near the vertex was considered to be smaller than the included angles including surface units 4112, 4122 further away from the vertex).

Regarding claim 10, PAT’341 further discloses wherein the main body has a first optical surface and a second optical surface opposite to each other; and each of the optical structures is a convex structure protruding from the first optical surface and/or the second optical surface (see claim 6 of PAT’341).

Regarding claim 11, PAT’341 further discloses wherein the main body has a first optical surface and a second optical surface opposite to each other; and each of the optical structures is a concave structure which is recessed into the first optical surface and/or the second optical surface (see claim 7 of PAT’341).

Regarding claim 12, PAT’341 modified by YAMASHITA and KO as discussed above for claim 1 further discloses a display device, comprising a backlight module of claim 1; and a display panel disposed in front of the backlight module (see claim 12 of PAT’341).

Regarding claim 13, see Table 3.
Claim 13 of instant application (APP’199)
Claim 8 of patent
(PAT’341)
Comments
wherein the plurality of light-emitting units are arrayed in a first direction and a second direction on the substrate;

Claim 1 of PAT’341 further discloses the light-emitting units are arrayed in a first direction and a second direction on the substrate.
the light mixer comprises a plurality of the light mixers respectively covering and corresponding to the light-emitting units, wherein each of the light mixers has a central axis which is vertical to the substrate; wherein a plurality of central optical axes of the light-emitting units are shifted in the same direction from the central axes of the light mixers; and 
wherein the light source structure further comprises a plurality of packaging structures respectively covering and corresponding to the light-emitting units, wherein each of the packaging structures has a central axis which is vertical to the substrate; wherein the central optical axes of the light-emitting units are shifted in the same direction from the central axes of the packaging structures;
While APP’199 uses the term “light mixers” and PAT’341 uses the term “packaging structures”, both terms were considered to be directed to the same structure.
wherein an included angle is formed between a connecting line and the first direction or the second direction, and the connecting line is located between the central optical axis of each of the light-emitting units and the central axis of each of the light mixers corresponding to the each of light-emitting units
wherein an included angle is formed between a connecting line and the first direction or the second direction, and the connecting line is located between the central optical axis of each of the light-emitting units and the central axis of the packaging structure corresponding to the each of light-emitting units


Table 3

Regarding claim 14, PAT’341 further discloses wherein the included angle is 45 degrees (see claim 9 of PAT’341).

Regarding claim 15, PAT’341 further discloses wherein a first distance is formed between the central optical axes of any two adjacent light-emitting units; and a second distance is formed between the central axes of any two adjacent light mixers; wherein the first distance is equal to the second distance (see claim 10 of PAT’341).

Regarding claim 16, PAT’341 further discloses wherein an offset distance is formed between the central optical axis of each of the light-emitting units and the central axis of each of the light mixers corresponding to the each of the light-emitting units, and the offset distances are equal (see claim 11 of PAT’341).

Regarding claim 17, PAT’341 modified by YAMASHITA and KO further discloses a display device comprising a backlight module of claim 13; and a display panel disposed in front of the backlight module (see claim 13 of PAT’341).

Claim Interpretation
Claim 10 recites “each of the optical structures is a convex structure protruding from the first optical surface and/or the second optical surface” and claim 11 recites “each of the optical structures is a concave structure which is recessed into the first optical surface and/or the second optical surface”. According to para[0018] and par[0051] of the applicant’s specification, the term” convex” and “concave” appears to be referring to protruding structures and recessed structures respectively as opposed to a curved shape. As a result, the pyramid structure of the optical structures were considered to be convex structures by protruding from the optical surface of the main body, and concave structures by being recessed into the optical surface of the main body.

Claim 1, line 4 recites the term “at least one light mixer”. In light of the specification, the term “light mixer” was interpreted as the packing structures 330 because the applicant’s disclosure describes that the packing structure generate a better light mixing effect of the light source structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over YAMASHITA (US 7,530,719), and in view of KO (US 7,220,026).
Regarding claim 1, YAMASHITA discloses a backlight module comprising 
a light generator configured to emit light and including a substrate (2, Fig.1) and a plurality of light-emitting units (1, Fig.1); 
at least one light mixer (3, Fig.2) being capable of generating light mixing effect from the light emitted from the light-emitting units of the light generator; and 
at least one optical film (4, Fig.3) disposed above the light mixer, wherein the optical film comprises a main body (as seen in Fig.3, the “main body” was considered to be the top portion 4, 42 of the optical film 4); and a plurality of optical structures (411, Figs.3 and 15) distributed on the main body along a first axis (x-axis) and a second axis (y-axis), wherein each of the optical structures is a tapered structure with multiple facets (411, Fig.3; 4112, 4111, 4122, 4121, Fig.15), the first axis is non-parallel to the second axis, and each of the optical structures faces towards the light mixer (as seen in Fig.3, the optical structures 411 faces towards the light mixer 3).
YAMASHITA fails to disclose a plurality of optical structures separately distributed on the main body
However, KO discloses a plurality of optical structures separately distributed on a main body (as seen in col.7, lines 22-34, the optical structures 10d/10e are separate structures attached to a main body 12d/12e by imparting the optical structures 10d on the main body 12d or adhesively 28 adding the optical structures 6e on the main body 12e).
Therefore, in view of KO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical structures separately distributed on the main body as taught by KO to the optical structures of YAMASHITA in order to provide the optical structures on the main body. One of ordinary skill in the art would have recognized that the optical structures can be integrally formed on the main body, added separately by curing, or attached by adhesive.

Regarding claim 4, YAMASHITA further discloses wherein each of the optical structures (411, Figs.3 and 15) has a plurality of side surfaces (4121, 4111, Fig.15), a vertex (as seen in Fig.15, the “vertex” was considered to be the apex of the optical structures between surface 4121, 4111) and a central line, and the central line is vertical to an optical surface of the optical film (as seen in Fig.15, an imaginary vertical central line was considered to be drawn through the vertex of the optical structures 411), the vertex is located on the central line, wherein the side surfaces are joined together to form the vertex and side edges of two adjacent side surfaces are connected to each other (as seen in Fig.13, the edges of the side surfaces 4121, 4111 are connected to each other).

Regarding claim 5, YAMASHITA further discloses wherein each of the side surfaces (4111, 4112, 4121, 4122, Fig.15) is a composite surface which is constituted by two or more layers of surface units jointed in an extending direction of the central line (as seen in modified Fig.15 of YAMASHITA below, one layer of surface units was considered to be the layer formed by the side surfaces 4111, 4121, and another layer of surface units was considered to be the layer formed by the side surfaces 4112, 4122), wherein each of the surface units has a normal line, and extending directions of the normal lines are different (as seen in modified Fig.15 of YAMASHITA below, the first surface unit 4111, 4121 has a first normal line, and the second surface unit 4112, 4122 has a second normal line; since the angles are different, the first and second normal lines are different).

    PNG
    media_image1.png
    553
    801
    media_image1.png
    Greyscale

Modified Fig.5 of YAMASHITA

Regarding claim 10, YAMASHITA further discloses wherein the main body (4, 42, Fig.3) has a first optical surface (42, Fig.3) and a second optical surface (41, Fig.3) opposite to each other; and each of the optical structures is a convex structure protruding from the first optical surface and/or the second optical surface (as seen in Fig.3, the optical structures 411, 412 protrude from the second optical surface 41).

Regarding claim 12, YAMASHITA as discussed above for claim 1 discloses a display device comprising a backlight module of claim 1; and a display panel disposed in front of the backlight module (see col.1, lines 6-8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YAMASHITA (US 7,530,719), and in view of HAMADA (US 7,568,826).
Regarding claim 6, YAMASHITA fails to disclose wherein the plurality of light-emitting units are arrayed in a first direction and a second direction on the substrate.
However, HAMADA discloses a plurality of light-emitting units (16, Fig.13) are arrayed in a first direction and a second direction on a substrate (36, Fig.14).
Therefore, in view of HAMADA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light-emitting units arrayed in first and second direction on the substrate as taught by HAMADA to the light-emitting units of YAMASHITA in order to provide LEDs. Since col.12, lines 64-col.13, lines 1 of YAMASHITA discloses the light generator can include linear light sources such as fluorescent lamps or point light sources such as LEDs, one of ordinary skill in the art would have recognized that the LEDs are substitutable alternatives for the light-emitting units.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YAMASHITA (US 7,530,719), and in view of PARK (US 2009/0122517).
Regarding claim 11, YAMASHITA further discloses wherein the main body (4, 42, Fig.3) has a first optical surface (42, Fig.3) and a second optical surface (41, Fig.3) opposite to each other.
YAMASHITA fails to disclose each of the optical structures is a concave structure which is recessed into the first optical surface and/or the second optical surface.
However, PARK discloses each optical structure is a concave structure which is recessed into an optical surface (as seen in para[0038], the optical structures 252 are engraved or recessed from the optical surface 250).
Therefore, in view of PARK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate optical structures recessed into an optical surface as taught by PARK to the optical structures of YAMASHITA in order to provide an alternative solution of constructing optical structures to the second optical surface of the main body.

Claims 1-3 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 2010/0033957), and in view of ZHENG (US 2012/0057326) and KO (US 7,220,026).
Regarding claim 1, LIN discloses a backlight module comprising 
a light generator (310, Fig.7) configured to emit light and including a substrate (312, Fig.7) and a plurality of light-emitting units (314, Fig.7); 
at least one optical film (320, 326, Fig.7) disposed above the light-emitting units, wherein the optical film comprises a main body (320, Fig.7); and a plurality of optical structures (326, Figs.3 and 7) distributed on the main body along a first axis (x-axis) and a second axis (y-axis), wherein each of the optical structures is a tapered structure with multiple facets (as seen in Figs.3-4 and 7 and para[0031], since the optical structures 326 are pyramid shaped, the optical structures 326 was considered to have a tapered structure with four facets), the first axis is non-parallel to the second axis, and each of the optical structures faces towards the light mixer.
LIN fails to disclose at least one light mixer being capable of generating light mixing effect from the light emitted from the light-emitting units of the light generator; at least one optical film disposed above the light mixer, and a plurality of optical structures separately distributed on the main body.
However, ZHENG discloses at least one light mixer (24, Fig.3) being capable of generating light mixing effect from the light emitted from the light-emitting units of the light generator.
However, KO discloses a plurality of optical structures separately distributed on a main body (as seen in col.7, lines 22-34, the optical structures 10d/10e are separate structures attached to a main body 12d/12e by imparting the optical structures 10d on the main body 12d or adhesively 28 adding the optical structures 6e on the main body 12e).
Therefore, in view of ZHENG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light mixer as taught by ZHENG to the light-emitting units of LIN in order to protect the light-emitting unit and/or the electrical connection between the light-emitting unit and the substrate. As a result, the light mixer would have been covering and corresponding to the light-emitting units and the optical film would have been above the light mixer.
Therefore, in view of KO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical structures separately distributed on the main body as taught by KO to the optical structures of LIN modified by ZHENG in order to provide the optical structures on the main body. One of ordinary skill in the art would have recognized that the optical structures can be integrally formed on the main body, added separately by curing, or attached by adhesive.

Regarding claim 2, LIN further discloses wherein each of the optical structures has one faceted shape at a cross section of the first axis (as seen in Figs.3-4, the optical structures 326/224 has as a faceted shape along the first axis [e.g. x-axis]) and another faceted shape at a cross section of the second axis (as seen in Figs.3-4, the optical structures 326/224 has as a faceted shape along the second axis [e.g. y-axis]).

Regarding claim 3, LIN further discloses wherein each of the optical structures has a first side surface and a second side surface which have the same slope and are symmetrically arranged in the first axis (as seen in Figs.3-4 and 7 and para[0031], since the optical structures 224/326 are pyramid shaped, the optical structures 326 was considered to have a first and second side surface having the same slope), and a third side surface and a fourth side surface which have the same slope and are symmetrically arranged in the second axis (as seen in Figs.3-4 and 7 and para[0031], since the optical structures 224/326 are pyramid shaped, the optical structures 326 was considered to have a third and fourth side surface having the same slope), wherein each of the optical structures is a symmetrical pyramid structure (as seen in para[0031], the optical structures 224/326 are pyramid shaped).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170160591, US 20150124445, US 20050201109, US 20160363747, and US 5396350 discloses light sources, light mixers, and optical films.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and would be allowable upon timely filing of a terminal disclaimer.

Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and would be allowable upon timely filing of a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875    


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875